DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 1-3 in the Remarks, filed July 26, 2021, with respect to the rejection(s) of claims 1, 2, 4-8, and 10-18 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen (US Publication 2016/0302112 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al (US Publication 2017/0195949 A1) in view of Yang (US Publication 2018/0213584 A1) and Chen (US Publication 2016/0302112 A1).
Regarding to claims 1 and 7, Nagasaka discloses a terminal 10 in a communication system including a wireless local area WLAN access point AP 200 (fig. 1 page 3 paragraph 0037), the terminal (fig. 2) comprising a transceiver 11/12; and a controller 13 coupled with the transceiver and configured to control to: receive S12 (fig. 6), from a base station 100 via the transceiver, a first message (broadcast parameter) including control information (page 5 paragraph 0083) for moving a first data path (connection) to the WLAN AP while the terminal is in a connected state (page 4 paragraph 0058); maintain S15 a configuration associated with the control information, in case that a state of the terminal is changed from the connected state to an idle state (page 5 paragraph 0086); and release S19 the configuration (page 6 paragraphs 0090-0091).
Nagasaka fails to teach for receiving, from the WLAN AP via a transceiver, first data over the first data path based on control information while the terminal is in the connected state, second data being received from the base station over a second data path.

Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for a terminal configured to receive data from WLAN AP and base station as taught by Yang into Nagasaka’s system to enhance joint interoperations between different RATs that provides flexibly share wireless communication loads of a vast number of users in a balanced manner.
Nagasaka and Yang combined together fails to teach for in a case that the terminal selects or reselects another cell during the idle state, release the configuration associated with the control information after selection or reselection to other cell is performed.
However, Chen discloses a terminal 20 (fig. 2) in communication system 10 (fig. 1) comprising a controller 200 configured in a case that the terminal selects or reselects another cell during the idle state, release 314 the configuration associated with the control information after selection or reselection 310 to other cell is performed (fig. 3 page 2 paragraph 0030).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the release of a configuration as taught by Chen into the combination of Nagasaka and Yang's system 
Regarding to claims 4 and 10, Nagasaka discloses the control message further includes WLAN measurement configuration information (page 3 paragraph 0046).
Regarding to claims 14 and 16, Nagasaka and Chen combined together discloses all the limitations with respect to claims 1 and 10, except for the first date is related to the first data path which is offloadable to the WLAN AP. However, Yang discloses the first data is related to the first data path which is offloadable to the WLAN AP (page 1 paragraph 0007). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective fling date of the claimed invention, to arrange for a data path offloadable to WVLAN AP as taught by Yang into Nagasaka and Chen's system to provides share wireless communication loads of a vast number of users in a balanced manner.
Regarding to claims 17 and 18, Nagasaka discloses releasing the configuration, in case that a connection with the base station is setup (page 6 paragraphs 0090-0091; noted during the onload process the terminal discard the parameters when it need to return or reconnected back with the base station).
7.	Claims 2, 5, 6, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka(1) et al (US Publication 2017/0195949 A1), Yang (US Publication 2018/0213584 A1), and Chen (US Publication 2016/0302112 A1) in view of Nagasaka(2) et al (US Publication 2018/0192346 A1).
Regarding to claims 2, 5, 6, 8, and 11-12, Nagasaka(1) et al US Publication 2017/0195949 A1), Yang, and Chen combined together disclose all the limitations with 
8.	Claims 13 and 15 are rejected under 35 L.S.C. 103 as being unpatentable over Nagasaka, Yang, and Chen in view of Kim et al (US Publication 2017/0310584 A1).

UE with the optimized WLAN AP for offload.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DUC T DUONG/Primary Examiner, Art Unit 2467